Citation Nr: 0201014	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  95-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran had periods of active duty from June 1952 to May 
1955 and from August 1955 to December 1957.  The veteran also 
had three periods of active duty in July to August 1975, June 
1976, and July to August 1977 each for approximately two 
weeks duration.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.  The matter was previously before the Board 
in March 2001, at which time, the Board remanded for 
additional evidentiary development and compliance with the 
Veterans Claims Assistance Act of 2000 (hereafter the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  By a Board decision in February 1991, the claim for 
service connection for bilateral hearing loss was denied; the 
veteran did not appeal the decision.

4.  The evidence submitted since the February 1991 Board 
decision pertinent to the claim for service connection for 
bilateral hearing loss bears directly and substantially upon 
the specific matter under consideration because it includes 
competent evidence that addresses direct service connection 
of the veteran's bilateral hearing loss.

5.  Bilateral hearing loss was not shown in service; a 
current bilateral hearing loss, if present, is not causally 
related to service.

6.  There is no competent medical evidence demonstrating the 
presence of post-traumatic stress disorder, and there is no 
allegation that such evidence exists.

7.  The evidence submitted in support of the claim does not 
establish a current disability of post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence has been submitted since the 
February 1991 Board decision pertinent to the claim of 
service connection for bilateral hearing loss, and the claim 
is reopened.  38 U.S.C.A. §§ 4004(b), 5108, (1988 & West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2001).

3.  Bilateral hearing loss was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).
 
4.  Post-traumatic stress disorder was not incurred or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service one 
must present a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test is less than 94%.  
38 C.F.R. § 3.385 (2001). 

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, the 
Court previously held that a claim for service connection was 
"well grounded" when three basic elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
supra.  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court further held that the second and third elements of 
a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2001) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while the concept of a "well grounded 
claim" has been abolished by a legislative change, the case 
law remains valid that addresses what constitutes competent 
evidence to establish the existence of a disability, the 
presence of disease or injury in service and whether there is 
a nexus (causal relationship) between current disability and 
disease or injury of service origins.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

At the time of the Board decision in February 1991, the 
record included a service verification from the National 
Personnel Records Center (NPRC) dated December 1986, service 
records and service medical records from 1975 to 1978, and a 
VA physical examination from December 1986.  The service 
verification discloses that there are no medical records at 
NPRC associated with the veteran.  The record custodians 
reported that the veteran has "fire related service."  
Service medical records show that the veteran underwent an 
enlistment physical examination in July 1975 for entry into 
the Texas Army National Guard.  The veteran indicated in the 
report of medical history that he did not have problems 
either with his ears or with hearing loss.  He also reported 
that he did not wear a hearing aid at that time.  Physical 
examination demonstrated 15/15 in whispered voice in both 
ears.  The pertinent results of the December 1986 authorized 
audiological evaluation showed pure tone thresholds in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
No data
60
LEFT
5
15
75
No data
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.  The 
assessment prior to the audiometric examination was probable 
sensorineural hearing loss.

Since the February 1991 Board decision, the RO received an 
undated audiometric examination in July 1994.  B, a private 
provider, performed the evaluation.  The results, reflected 
in puretone air conduction thresholds as noted by B, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
70
No data
80
LEFT
25
30
80
No data
85

The Board notes the actual audiogram may reflect that at 3000 
hertz the puretone thresholds were 75 on the right and 85 on 
the left, however, this is not clearly indicated.  Speech 
audiometry was not reported.

The veteran underwent a VA physical examination in May 2001.  
The medical history indicates that the veteran was 68 years 
old at the time of the examination.  He reported that he 
served on active duty until December 1957 and was exposed to 
noise while on active duty.  His current complaint was 
bilateral, progressive hearing loss, especially over the past 
several years.  He denied any noise exposure since he was 
released from active duty in 1957.  An otologic examination 
was performed and was unremarkable.  The examiner's review of 
the claims file failed to reveal any evidence of hearing loss 
while on active duty.  An audiogram was completed at the VA 
medical center (VAMC) on the day of the physical examination.  
The examiner considered the audiogram results unreliable.  He 
noted that the veteran's speech discrimination score was 
excellent when the words were presented at threshold level, 
at which, the examiner stated, the veteran should not have 
been able to hear at all.  The veteran's responses throughout 
the testing were inconsistent; there was absolutely no 
agreement between the pure tone averages and the speech 
reception threshold levels.  The speech reception threshold 
levels and discrimination scores indicate that the veteran 
has a mild, bilateral, predominately high frequency 
sensorineural hearing loss.  However, the tympanometry 
revealed normal acoustic reflexes, which indicate that the 
veteran's hearing thresholds should actually be somewhat 
better than that.  The examiner opined that the veteran 
actually had very little hearing loss and the actual loss was 
due to presbycusis (age-related).  The examining physician 
concluded that he could find nothing to support service 
connection regardless of the true hearing thresholds; he 
considered the threshold results too unreliable for rating 
purposes.
 
Dr. J.R.G. reported by letter dated in May 2001 that the 
veteran reported a hearing loss of over 15 years duration.  
According to Dr. G., audiometric test results demonstrated a 
profound hearing loss between 250 and 8,000 Hertz (Hz) 
bilaterally.  Dr. G was unable to evaluate speech recognition 
threshold and word recognition ability due to the severity of 
the patient's hearing loss on both ears.  Acoustic immittance 
results indicated normal middle ear pressure and compliance 
tracings bilaterally.

The veteran and his spouse testified in support of his 
compensation claims at a personal hearing in January 1995.  
The veteran testified as follows:

The veteran served in an anti-aircraft artillery (AAA) unit 
while on active duty.  He spent eight weeks in training and 
remained in that specialty.  He also worked as a tank driver.  
He did not use earplugs.  They used to fire "the 90" and 
the barrel was right over one's head if you were sitting in 
the turret.  He worked AAA while he was in Korea and at Fort 
Hood.  While in training, they fired about 100 rounds  
(Transcript (T.) at page 2).  The veteran's hearing would be 
dull for three to four days and then once it came back, the 
noise of a weapon being fired would cause his ears to ring.  
"It would be the same thing all over again," but not as 
severe as with the heavy equipment.  His hearing problem led 
to his bad nerves or jumpiness.  (T. at page 3).  

He stated he has had a problem with hearing and nerves since 
active service, but did not receive any medical attention for 
either problem because he didn't think it would help.  He 
finally sought treatment because his "self-control" was not 
good.  (T. at page 4).  He received treatment at VAMC Dallas 
in the 1980s.  The doctor told him that he would not be able 
to hear at age 60.  He received hearing tests and aids from 
B.  (T. at page 5).  About the same time, the VA diagnosed 
him with a nerve problem.  Fluoxetine was prescribed, but did 
not help.  The prescription was for 20 milligrams every 
morning.  (T. at page 6).  He is able to work with no 
problems.  He drives through the warehouse.  He is unable to 
wear a hearing aid while working, so he is very cautious.  He 
works at night when only two or three persons are there.  (T. 
at page 7).  

Currently, he is receiving no treatment for his nerves.  He 
first sought treatment for his nerves in 1994.  He would come 
in for an appointment and the doctor would check his chart 
and come back with medicine.  The medicine does not help.  
(T. at page 10).  The last time he saw a doctor for his 
nerves was in October 1994.  The first time he had his 
hearing checked was at B and then he went to VA.  (T. at page 
11-12).  The most recent test was at B.  

When he was stationed in Korea, he was assigned to the 
graveyard.  One of his tasks was to dig up bodies, already 
interred in pine boxes.  He also had to sleep in the 
graveyard, which he was not at all accustomed to doing.  (T. 
at page 12).  When he was in Korea, he also witnessed a 
"papasan" and his ox being blown up by a landmine as he 
plowed a field.  He had run through the same field "a whole 
lots of times" before the incident.  M.I.C. came to the 
veteran's house to perform a hearing test, but he has no 
record of it.  (T. at page 14).  He does not have many 
nightmares; they are usually about people who have 
"passed."  (T. at page 15).

The veteran's spouse testified as follows:

Sometimes the veteran is miserable.  He has had problems with 
his hearing and his nerves since he came back from the 
service.  He didn't want to go to the doctor's then.  Now 
that he's older, it's gotten worse than ever.  (T. at page 
7).  He is really jumpy.  She has to step back when she wakes 
up the veteran.  He acts like he is going to fight when he 
wakes up.  He is "real testy."  She can't discuss business 
with him, or bills, or any little thing.  They have 
misunderstandings, which are due in part to his hearing loss.  
(T. at page 8).  The veteran doesn't want to admit to not 
being able to hear well or understand.  (T. at page 9).

The veteran sought treatment related to his "nerves" in 
April 1994.  He stated that he experienced nightmares about 
Korea.  He reported losing his temper and being verbally 
abusive to his wife.  He denied suicidal and homicidal 
ideations and violence.  He reported that he saw someone 
killed in the states.  He also reported having 'curiosity' 
about several people in church, who have deteriorated from 
AIDS (acquired-immune deficiency syndrome).  His mood was 
noted as "okay."  In May 1994, the veteran underwent 
cognitive testing.  He presented in a "somewhat depressed" 
mood.  The diagnostic assessment was mild to moderate level 
of depression (not psychotic, not suicidal).  When he 
presented in October 1994, the veteran disclosed that he was 
a non-combat veteran.  He stated that he arrived in Korea in 
early 1953 and was assigned to the 26th AAA, 24th Infantry 
Division in Inchon and later, in Seoul.  He was also detailed 
to Graves Registration for several months.  He had to 
disinter some soldiers, but had no direct exposure to corpses 
because they were inside intact pine boxes.  The veteran 
minimized the odor or stench related to these duties.  In 
October 1994, the veteran completed a Mississippi PTSD scale; 
the results were negative.  He had no complaints of PTSD 
symptoms except for "bad dreams."  He had a PTSD handout 
and stated that he "didn't fit any of these" symptoms and 
experiences associated with PTSD.  In February 1995, the 
veteran's diagnosis was probable depression/possible anxiety 
disorder.  The diagnosis became depression in remission with 
Prozac in September 1995.

The veteran underwent a VA psychiatric examination in July 
1995.  The medical history revealed that the veteran was 62 
years old, married with nine children.  He reported that he 
was employed full time in the same company warehouse as he 
had worked for the last 20 years.  He served two tours in the 
Armed Forces from June 1952 to May 1955 and from August 1955 
to December 1957.  He was discharged from the Army with an 
honorable discharge.  He spent 14 months in Korea.  He was 
assigned to a paint crew; he was not involved in combat.  His 
major complaint was hearing loss caused by tank guns and he 
had few other complaints.  In one account the veteran 
witnessed a farmer being "blown away" by a land mine and on 
another occasion the veteran stated that he had to dig up 
American graves for shipment of the remains back to the 
states.  He denied any psychiatric hospitalization or 
treatment while in service.  He was first seen at the VAMC in 
1989 for depression and continues with treatment, being seen 
approximately every six months.  His current medications were 
Alprazolam and Fluoxetine.  The PTSD department had evaluated 
the veteran for PTSD before and found no evidence of the 
disorder, either by clinical psychological testing or by 
history.  The veteran himself denied having any experiences 
which might have a tendency to produce or evoke PTSD.

The veteran stated that 'I get upset with people.'  He 
reported that he gets angry and tells people about his 
feelings, then cools off quickly.  He denied violence.  He 
reported that he slept okay, usually getting eight or more 
hours of sleep except when he works nights.  He feels rested 
when he gets up but sometimes has back trouble in the 
morning, which he takes painkillers for and does stretching.  
He described his mood as pretty good.  He enjoys TV and likes 
to do yard work when the temperature permits.  He reported 
having friends but not seeing them as much as he used to.  He 
stated that he goes to church when he is able.  The veteran 
described his family as fairly close and reported that he has 
two daughters and two grandchildren living with him.  He 
described his marriage of 37 years as good.  He states that 
he sometimes gets depressed but it is never so bad that he 
cries or has suicidal thoughts.  He reported that his wife 
had cancer of the leg approximately ten years ago but has 
recovered.

The mental status examination demonstrated a well-nourished, 
well-developed male of his stated age.  The veteran was alert 
and cooperative.  He responded appropriately showing some 
normal spontaneity.  His answers were relevant and organized; 
the veteran expressed his thoughts well and volunteered 
pertinent information.  Speech content revealed anxiety, 
which is largely focused on physical problems relating to his 
back and hearing.  He sometimes displayed some increased 
irritability with low tolerance for stress, but generally his 
expression remained controlled and he recovered quickly.  He 
has no sleep disturbance.  He does experience some bad 
dreams, but none are combat related.  He has no rage 
reactions, no dissociative phenomenon or flashbacks, and no 
major depressive symptomatology.  It was noted that the 
veteran is currently on antidepressant medications.  The 
evaluator was unable to confirm the diagnosis of PTSD.

The veteran underwent a VA psychiatric examination in May 
2001.  The veteran reported that he spent two years and 11 
months on active duty from June 1952 to August 1954 and then 
returned to active duty from August 1955 to December 1957.
He was sent to Korea "at the cease fire" for 18 months and 
was assigned to the "224th Infantry" AAA.  The veteran 
stated that he drove a M-48 tank, which the examining 
physician notes is a detail different from his previous 
accounts.  The veteran was not wounded and was not a prisoner 
of war.  He reported that he carried a grease gun and was 
able to hit things with it.  He was not aware of having 
killed anyone while in Korea.  He reported that he lost no 
one that was close to him.  He denied any involvement with 
combat.  He denied having any problems working as a driver 
there; he had no legal problems or problems with his nerves 
or with alcohol.  

The examining physician noted that the veteran had said in a 
prior report that he witnessed a Korean farmer get blown up 
by a landmine.  The veteran reported that he became seasick 
on his journey home, which took 14 days.  He received an 
honorable discharge upon his return and after 30 days, he re-
enlisted.  When his second enlistment was over, he was 
unemployed for six months and then began doing manual labor.  
He worked as a janitor, a gas attendant, and a forklift 
operator.  He retired in 1997 from his job as a forklift 
operator.  

He currently works part-time in frozen foods.  He reported 
that he works around the house and enjoys working in the 
yard, but has no hobbies.  He attends church.  He reported 
that he has "goutch" and takes medication for cholesterol 
and a baby aspirin once a day.  He expressed interest in 
participating in a PTSD group, but reported that he did not 
present enough symptoms to interest anyone.  He stated that 
his appetite was good; his "sex appetite" was "okay."  He 
reported that he sleeps well.  He handles stress by yelling 
and hollering.  He gets depressed and cries with a little bit 
of relief, but does this infrequently.  He reported having no 
thoughts of suicide and no attempts, which the examiner noted 
was consistent with earlier work-ups.  He stated that he was 
looking forward to things becoming better for him.  He was 
able to give the date and the names of three recent 
presidents.  He was able to state his social security number 
correctly and give the last six numbers backwards.  He 
handled similarities, differences, and proverbs well.  He was 
able to calculate change for a twenty-dollar bill for a 
$2.50-charge.  On a short-memory test, he was able to recall 
one of three items that he was asked to remember.

The veteran appeared casual and neat in appearance.  He was 
cooperative, goal-oriented as to time, place, and person.  He 
was able to organize and express his thoughts.  He spoke 
normally.  His affect and mood were normal.  There was no 
evidence of psychosis, delusions, hallucinations, or 
organicity noted.  Intellect was average.  His memory and 
judgment were good.  Insight was "not applicable."  The 
diagnostic impression was that no psychiatric disorder was 
present.  The examining physician reported that he had 
reviewed Dr. Buford's report from 1995 and "what Dr. Andrews 
had to say about the patient;"  he noted that these doctors 
opined that the veteran showed no evidence of PTSD.  The 
examiner also noted that he spoke with the physician who had 
checked the veteran's hearing and noted that he said that the 
veteran "was not being honest with us."

II.  Analysis

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter.  There is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In this regard, the 
record custodians have certified that no service medical 
records from the periods of active duty are available and the 
Texas Adjutant General indicated in its last correspondence 
of May 2001, that all service medical records from the 
veteran's period of reserve duty were enclosed. The RO has 
provided the veteran with two VA examinations.   

While the file does not include the hearing test from M.I.C., 
there is no contention that M.I.C.'s records contain anything 
more than audiological examination results.  Since hearing 
loss has previously been established, this evidence would be 
cumulative and redundant.  The key question is whether any 
current hearing loss is related to service and the current 
record is fully adequate for resolving that question.  There 
is no indication of outstanding records that would bear on 
this question and thus no reasonable possibility that further 
development could substantiate the claim.  The Board finds 
that the existence of any further evidence bearing on the 
question of whether a current hearing loss is related to 
service is a matter of pure speculation, not reasonable 
possibility, on the record as it now stands.  Accordingly, 
the RO has obtained all pertinent records from VA and private 
medical care providers.  The RO, by letter dated in May 2001, 
notified the veteran of how the tasks of developing the 
record are allocated.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the 
issue at hand; and if it is 'new' and 
'probative' (iii) it is reasonably 
likely to change the outcome when viewed 
in light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will 
have on the outcome of the veteran's 
claim; it requires that 'there must be a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both old and new, 
would change the outcome.' (citations 
omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] 
definition was not to require the 
veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's 
claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The record, as it existed prior to the February 1991 Board 
decision, reflects that the veteran's condition met the 
requirements for a bilateral hearing disorder under 38 C.F.R. 
§ 3.385.  This is evident from the December 1986 audiological 
evaluation where the pure tone thresholds exceeded 40 
decibels at 4000 Hz bilaterally and at 2000 Hz for the left 
ear.  The VA evaluator, however, did not express any opinion 
regarding service connection.  

The post-February 1991 evidence of hearing loss not only 
indicates again the possible existence of a hearing disorder, 
but also offers an opinion regarding the nexus (or lack 
thereof) with service.  Since there was no competent evidence 
pertaining to the relationship between current hearing 
disability and service prior to the February 19991 
determination, the additional evidence addressing this point 
is new.  Nexus evidence is material because it bears directly 
and substantially on the specific matter under consideration, 
that is, whether the veteran's current bilateral hearing 
disorder is connected to his active service.  Under the 
current murky standard of materiality created by Hodge, the 
Board assumes that even negative evidence as to a nexus 
between service and current disability may be "material."  
Since Hodge appears to look only to whether additional 
evidence is both new and material, and to preclude 
consideration of whether the new and material evidence would 
change the outcome, it appears that the Board is obligated to 
reopen the claim when the new and material evidence merely 
supports the denial of the ultimate benefit.  Accordingly, 
the Board finds that new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for bilateral hearing loss.  

Following a finding that new and material evidence has been 
submitted, the Board must reopen the claim and proceed to the 
merits.  The Board notes that while the RO did not adjudicate 
this issue on the merits, since its denial was predicated on 
the same essential flaw, i.e., no evidence to support a nexus 
to service, the Board finds that the RO's basis for denial 
does not constitute prejudicial error.  Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).  In addition, since the 
record reveals that the veteran had been given notice of the 
need to submit medical evidence of a nexus, the Board's 
consideration of his claims at this time is not prejudicial.  
Bernard, 4 Vet. App. 384.

The VA examiner in May 2001 concluded that there was no 
connection between the veteran's periods of service and any 
current bilateral hearing disorder.  Rather, he concluded 
that the veteran's hearing loss, to the degree any was 
present, was probably age-related.  The VA examiner supported 
his opinion with a detailed review of the record, examination 
findings, and a comprehensive rationale.  Therefore, the 
Board finds this opinion is entitled to great probative 
value.  The private provider, Dr. J.R.G., expressed no 
opinion on the etiology of the veteran's hearing loss.  
Although the veteran attributes his claimed hearing loss to 
his reported exposure to significant levels of noise while in 
service, there is no showing that he possesses any medical 
expertise.  The Court has held that a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  It requires medical expertise 
to determine whether a hearing loss is present and whether 
the reported noise exposure in service caused a current 
hearing loss.  In this case, the most recent VA evaluator 
provides a compelling explanation of why there is a serious 
question as to whether a hearing loss is, in fact, present.  
Even assuming a hearing loss is present, the VA evaluator 
provides an equally compelling explanation of why any current 
hearing loss is not related to service.  Ultimately, the 
medical evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.

The record does not establish a current diagnosis of PTSD.  
The competent medical evidence of record demonstrates 
convincingly that the veteran does not have PTSD, nor does it 
suggest he has any psychiatric disability related to service.  
As lay parties, neither the veteran nor his spouse possesses 
the competence to diagnose a mental disorder or to link such 
a disability with service.  Absent competent evidence of the 
claimed current disorder, service connection may not be 
granted.  In light of the lack of competent evidence to 
demonstrate the claimed disability, the negative evidence is 
unchallenged and thus the benefit of the doubt doctrine is 
not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

